         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  WILLIE Q. CHISUM,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 618-099

                  DEPUTY WARDEN SHEENA BLACK; ADAMS; and
                  ASSISTANT WARDEN PINERIO,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated November 15, 2019 adopting the Magistrate Judge's Report and

                    Recommendations as the Court's opinion, that Plaintiff's Complaint is dismissed without prejudice

                    for failure to follow this Court's Orders and failure to prosecute; furthermore, Plaintiff is denied in

                    forma pauperis status on appeal. This case stands closed.




            11/15/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
